In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (J. Leone, J.), entered January 14, 2000, which, upon an order of the same court, dated November 18, 1999, granting the defendants’ motion for summary judgment dismissing the complaint, is in favor of the defendants and against him.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action seeking damages for injuries allegedly sustained in a trip-and-fall accident. However, in opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact that the defendants either created, or had actual or constructive notice of, the alleged dangerous condition at issue (see, Gordon v Waldbaum, Inc., 231 AD2d 673). Thus, judgment was properly entered in favor of the defendants.
The plaintiffs remaining contention is without merit. Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.